                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DONNA MARIE WILSON,                        )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 1:17-00531-N
                                           )
NANCY A. BERRYHILL, Acting                 )
Commissioner of Social Security,           )
   Defendant.                              )

                    MEMORANDUM OPINION AND ORDER

      This action is before the Court on the motion for attorney fees under the Equal

Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”) (Doc. 29) filed by the Plaintiff,

Donna Marie Wilson (hereinafter, “the Plaintiff”), which requests an award of

$5,138.72 in attorney fees from the Defendant Commissioner of Social Security (“the

Commissioner”). Prior to the deadline for the Commissioner to file a response (see

Doc. 30), the parties submitted a joint filing “stipulat[ing] that Defendant will pay

Plaintiff $3,539.12 in attorney’s fees in full satisfaction of all claims arising under

the Equal Access to Justice Act (EAJA), 28 U.S.C § 2412.”           (Doc. 31).   Upon

consideration, the Court finds the Plaintiff’s motion (Doc. 29) is due to be

GRANTED in part and DENIED in part, such that the Plaintiff will be awarded

attorney fees under EAJA in the amount to which the parties have stipulated.1


1      With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings in this civil action, including
post-judgment proceedings, in accordance with 28 U.S.C. § 636(c), Federal Rule of
Civil Procedure 73, and S.D. Ala. GenLR 73. (See Docs. 17, 19).
                                    I.    Analysis

      “The EAJA provides that the district court ‘shall award to the prevailing party

other than the United States fees and other expenses ... incurred by that party in

any civil action (other than cases sounding in tort), including proceedings for judicial

review of agency action, brought by or against the United States ..., unless the court

finds that the position of the United States was substantially justified or that special

circumstances make an award unjust.’ ”      Newsome v. Shalala, 8 F.3d 775, 777 (11th

Cir. 1993) (quoting 28 U.S.C. § 2412(d)(1)(A)-(B)) (footnotes omitted).           “Thus,

eligibility for a fee award in any civil action requires: (1) that the claimant be a

‘prevailing party’; (2) that the Government's position was not ‘substantially


       The fact that the parties have stipulated to an EAJA award does not relieve
this Court of its obligation to independently assess whether the award is reasonable
and otherwise appropriate. See Design & Prod., Inc. v. United States, 21 Cl. Ct.
145, 151–52 (1990) (“The key words chosen by the Congress when enacting the EAJA
are ‘a court shall’ and ‘unless the court finds’. These are clear words of direction from
the Congress to the courts indicating that it is a court’s responsibility to determine
whether or not and at what level attorney’s fees are appropriate in an EAJA case.
This determination rests squarely within the discretion of the judicial officer, who
must or ‘shall award’ to a prevailing party fees and costs. In accordance with the
statutory terms, it is the court’s responsibility to independently assess the
appropriateness and measure of attorney’s fees to be awarded in a particular case,
whether or not an amount is offered as representing the agreement of the parties in
the form of a proposed stipulation.”); Beutel v. Berryhill, No. 3:17CV01193(SALM),
2018 WL 4936002, at *1 (D. Conn. Oct. 11, 2018) (“Although the parties have
reached an agreement as to the appropriate award of fees in this matter, the Court is
obligated to review the fee application and determine whether the proposed fee
award is reasonable. ‘[T]he determination of a reasonable fee under the EAJA is for
the court rather than the parties by way of stipulation.’ ” (quoting Pribek v. Sec'y,
Dep't of Health & Human Servs., 717 F. Supp. 73, 75 (W.D.N.Y. 1989) (citation and
internal quotation marks omitted)); Piner v. Berryhill, No. 1:17-CV-00317-TMC,
2018 WL 560155, at *1 (D.S.C. Jan. 25, 2018) (“Despite there being no objection, the
court is obligated under the EAJA to determine if the fee is proper.”).
justified’; (3) that no ‘special circumstances make an award unjust’; and, (4)

pursuant to 28 U.S.C. § 2412(d)(1)(B), that any fee application be submitted to the

court within 30 days of final judgment in the action and be supported by an itemized

statement.”   Comm'r, I.N.S. v. Jean, 496 U.S. 154, 158 (1990).

                                 a.     Timeliness

      EAJA “provides that a ‘party seeking an award of fees and other expenses

shall, within thirty days of final judgment in the action, submit to the court an

application for fees and other expenses....” 28 U.S.C. § 2412(d)(1)(B) (1982). It is

settled that a ‘final judgment’ means that the judgment is final and not appealable.

28 U.S.C. § 2412(d)(2)(G).” United States v. J.H.T., Inc., 872 F.2d 373, 375 (11th

Cir. 1989).   Where, as here, “the district court enters a ‘sentence four’ remand

order[ under 42 U.S.C. § 405(g)], that judgment is appealable.”   Newsome, 8 F.3d at

778. “[W]hen a remand was pursuant to sentence four, the 30–day filing period for

applications for EAJA fees ‘begins after the final judgment (‘affirming, modifying, or

reversing’) is entered by the [district] court and the appeal period has run, so that

the judgment is no longer appealable.’ ”    Id. (quoting Melkonyan v. Sullivan, 501

U.S. 89, 102 (1991)).

      Here, final judgment was entered on January 30, 2019 (see Doc. 28), and no

appeal was taken from that judgment. Because a United States officer sued in an

official capacity is a party to this action, the time to appeal expired after Monday,

April 1, 2019 – 60 days from the date of entry of final judgment, excluding the date of

entry, and the last day of the 60 day period because it fell on a Sunday. See Fed. R.
App. P. 4(a)(1)(B)(iii); Fed. R. App. P. 26(a)(1)(A) & (C). Because the Plaintiff filed

and served the present motion within 30 days of that date, on April 26, 2019, the

motion is timely.2

                              b.     Prevailing Party

      An individual qualifies as a “party” under § 2414(d)(1)(A) if the individual’s

“net worth did not exceed $2,000,000 at the time the civil action was filed.” 28

U.S.C. § 2412(d)(2)(B). Based on the Plaintiff’s unchallenged assertion that she

“did not have a net worth of two million dollars at the time this civil action was

commenced” (Doc. 29 at 3, ¶ 13), the Court finds that the Plaintiff qualifies as a

“party” for purposes of EAJA. And because the Plaintiff received a remand of a

final decision of the Commissioner under sentence four of 42 U.S.C. § 405(g) (see Doc.

27), the Plaintiff is a “prevailing” party under EAJA. See Shalala v. Schaefer, 509

U.S. 292, 301-02 (1993); Newsome, 8 F.3d at 777 (“Courts have routinely awarded


2 Past Eleventh Circuit precedent treated EAJA’s timely filing requirement as
jurisdictional in nature. See, e.g., Newsome, 8 F.3d at 777. This precedent,
however, appears to have been abrogated by the Supreme Court’s decision in
Scarborough v. Principi, 541 U.S. 401, 413-14 (2004) (“§ 2412(d)(1)(B) does not
describe what classes of cases the C[ourt of Appeals for Veterans Claims] is
competent to adjudicate; instead, the section relates only to postjudgment
proceedings auxiliary to cases already within that court's adjudicatory authority.
Accordingly,…the provision's 30–day deadline for fee applications and its
application-content specifications are not properly typed ‘jurisdictional.’ ” (citation
and some quotation marks omitted)). Cf. Townsend v. Comm'r of Soc. Sec., 415
F.3d 578, 581–82 (6th Cir. 2005) (“[O]ur past precedent characterized the EAJA's
time limitation for fee applications as jurisdictional…This precedent, however is
overruled by the Supreme Court's recent decision in Scarborough v. Principi, 541
U.S. 401, 124 S. Ct. 1856, 158 L. Ed. 2d 674 (2004), where the Supreme Court held
that the EAJA's ‘30–day deadline for fee applications and its application-content
specifications are not properly typed “jurisdictional.” ’ Id. at 1865.”).
EAJA attorney’s fees to claimants in Social Security cases who satisfy the statutory

conditions.”); Myers v. Sullivan, 916 F.2d 659, 666 (11th Cir. 1990) (“Since the

EAJA’s enactment, the vast majority of EAJA awards have gone to claimants who

succeeded in challenging contrary benefits decisions made by the Secretary of

Health and Human Services.”).

      c.     Substantially Justified Position or Special Circumstances

      An EAJA applicant is only required to allege that the Government’s position

was “not substantially justified.”   Scarborough v. Principi, 541 U.S. 401, 414-15

(2004). See also 28 U.S.C. § 2412(d)(1)(B) (a motion for EAJA fees and expenses

must “allege that the position of the United States was not substantially justified”).

“Whether or not the position of the United States was substantially justified shall be

determined on the basis of the record (including the record with respect to the action

or failure to act by the agency upon which the civil action is based) which is made in

the civil action for which fees and other expenses are sought.”          28 U.S.C. §

2412(d)(1)(B). “The government’s position is substantially justified under the EAJA

when it is justified to a degree that would satisfy a reasonable person—i.e. when it

has a reasonable basis in both law and fact.” United States v. Jones, 125 F.3d 1418,

1425 (11th Cir. 1997) (citations and quotations omitted).           “The burden of

establishing that the position of the United States was substantially justified…must

be shouldered by the Government.”     Scarborough, 541 U.S. at 414-15.

      As required, the Plaintiff has alleged in the present motion that “the

Defendant’s position was not substantially justified.”    (Doc. 29 at 3, ¶ 12). The
Commissioner has not attempted to rebut that allegation, and there are no special

circumstances apparent from the record which countenance against the awarding of

fees. Thus, the Court finds that the Plaintiff is entitled to an award under EAJA.

                               d.      Amount of Fees

      The “fees and other expenses” that a prevailing party is entitled to receive

under § 2412(d)(1)(A) “includes…reasonable attorney fees…”             28 U.S.C. §

2412(d)(2)(A). As noted in the parties’ joint stipulation, the Plaintiff agrees to a

total EAJA award of $3,539.12 in attorney fees for 25.7 hours of federal court work

performed by Plaintiff’s counsel, supported by an itemized time sheet (Doc. 29-1),

which would represent an hourly rate of approximately $137.71.

      The amount of fees awarded under § 2414(d)(1)(A) must “be based upon

prevailing market rates for the kind and quality of the services furnished, except

that…attorney fees shall not be awarded in excess of $125 per hour unless the court

determines that an increase in the cost of living or a special factor, such as the

limited availability of qualified attorneys for the proceedings involved, justifies a

higher fee.”   28 U.S.C. § 2412(d)(2)(A). “The EAJA therefore establishes a two-step

analysis for determining the appropriate hourly rate to be applied in calculating

attorney's fees under the Act. The first step in the analysis…is to determine the

market rate for ‘similar services [provided] by lawyers of reasonably comparable

skills, experience, and reputation.’   Norman v. Housing Authority of Montgomery,

836 F.2d 1292, 1299 (11th Cir. 1988). The second step, which is needed only if the

market rate is greater than $[12]5 per hour, is to determine whether the court
should adjust the hourly fee upward from $[12]5 to take into account an increase in

the cost of living, or a special factor.”   Meyer v. Sullivan, 958 F.2d 1029, 1033–34

(11th Cir. 1992) (footnote omitted).

      A reasonable hourly rate is the prevailing market rate in the relevant
      legal community for similar services by lawyers of reasonably
      comparable skills, experience, and reputation. The applicant bears the
      burden of producing satisfactory evidence that the requested rate is in
      line with prevailing market rates. Satisfactory evidence at a minimum
      is more than the affidavit of the attorney performing the work. It
      should also be noted that in line with the goal of obtaining objectivity,
      satisfactory evidence necessarily must speak to rates actually billed
      and paid in similar lawsuits. Testimony that a given fee is reasonable is
      therefore unsatisfactory evidence of market rate.

Norman, 836 F.2d at 1299.        The Plaintiff has presented no evidence as to the

appropriate “market rate” for this Court. However, the Commissioner has agreed to

an hourly rate of $137.71 through the joint stipulation, and “a court is itself an expert

on the question [of a reasonable hourly rate] and may consider its own knowledge

and experience concerning reasonable and proper fees and may form an independent

judgment either with or without the aid of witnesses as to value.” Id. at 1303.

Based upon its own knowledge and experience, the Court finds that the prevailing

market rate in this judicial district for services similar to those performed by the

Plaintiff’s counsel in this action by lawyers of reasonably comparable skills,

experience, and reputation exceeds $125 per hour.

      Accordingly, the Court must now determine whether an upward adjustment
from that rate is justified “to take into account an increase in the cost of living…”3

28 U.S.C. § 2412(d)(2)(A). To make this determination, the Court will apply the

often-used formula from this Court’s decision in Lucy v. Astrue, S.D. Ala. Case No.

2:06-cv-00147-C (Doc. 32), 2007 U.S. Dist. LEXIS 97094 (S.D. Ala. July 5, 2007).4

      In Lucy, the following formula, based on the [U.S. Department of
      Labor’s Consumer Price Index], was utilized:

          ($125/hour) x (CPI–U[ 5 ] Annual Average “All Items Index,”
          South Urban, for month and year of temporal midpoint)/152.4,
          where 152.4 equals the CPI–U of March 1996, the month and
          year in which the $125 cap was enacted.

      [2007 U.S. Dist. LEXIS 97094,] at *12. The “temporal midpoint” is
      calculated by counting the number of days from the date that the claim
      was filed to the date of the Magistrate or District Judge's Order and
      Judgment. Id. at *5–6.




3 The Plaintiff does not claim that “a special factor, such as the limited availability of
qualified attorneys for the proceedings involved, justifies a higher fee[,]” 28 U.S.C. §
2412(d)(2)(A), nor is any readily apparent from the record.

4 The Eleventh Circuit has held that “a court should describe mathematically the
basis of all cost of living adjustments under [EAJA].” Jean v. Nelson, 863 F.2d 759,
773 (11th Cir. 1988), aff'd, 496 U.S. 154 (1990). The Plaintiff’s motion relies on the
Lucy formula, and the Commissioner does not object to its application here. Indeed,
the Lucy formula was jointly proposed by the Commissioner and the plaintiff in that
case (see S.D. Ala. Case No. 2:06-cv-00147-C (Doc. 31 at 2 – 3)), and the undersigned
is unaware of any binding precedent that contravenes the Lucy formula, nor of any
alternative formula since proposed by the Commissioner.
5 Consumer Price Index for All Urban Consumers, as determined by the Bureau of
Labor     Statistics   of    the    United States    Department    of   Labor
(https://www.bls.gov/cpi/data.htm).
Winters v. Astrue, Civil Action No. 11-00261-CB-B, 2012 WL 1565953, at *2 (S.D. Ala.

Apr. 9, 2012), report and recommendation adopted, 2012 WL 1556652 (S.D. Ala. Apr.

30, 2012).

         The complaint (Doc. 1) in this action was filed on November 30, 2017, and the

Court’s sentence-four remand order and judgment (Docs. 27, 28) were entered on

January 30, 2019. The number of days between those two dates (i.e. excluding the

start and end dates) is 425, and the “temporal midpoint” falls in July 2018. The

relevant South Urban CPI–U for June 2018 was 243.776.6           Plugging the relevant

numbers into the Lucy formula renders the following equation: ($125 x 243.776) /

152.4.     This equation yields an hourly rate of $199.95, the Plaintiff’s initially

requested rate. Thus, the Court finds the parties’ agreed rate of $137.71 per hour

to be an appropriate hourly rate under EAJA to take into account increases in cost of

living, and the parties’ agreed EAJA award of $3,539.12 is otherwise reasonable in

light of the work performed by the Plaintiff’s counsel in this action (see Doc. 29-1).

                                  II.    Conclusion

         In accordance with the foregoing analysis, it is ORDERED that the Plaintiff’s

motion for attorney fees under EAJA (Doc. 29) is GRANTED in part and DENIED

in part, and that Plaintiff Donna Marie Wilson is awarded from the Defendant

Commissioner of Social Security $3,539.12 in attorney fees under the Equal Access




6https://data.bls.gov/pdq/SurveyOutputServlet?series_id=CUUR0300SA0,CUUS030

0SA0
to Justice Act, 28 U.S.C. § 2412.7   8



      DONE and ORDERED this the 13th day of May 2019.

                                         /s/ Katherine P. Nelson
                                         KATHERINE P. NELSON
                                         UNITED STATES MAGISTRATE JUDGE




7Unless a party requests it by motion, no separate judgment regarding attorney fees
shall be forthcoming. See Fed. R. Civ. P. 58(a)(3) (judgment need not be set out in a
separate document for an order disposing of a motion for attorney’s fees).
8
  EAJA fees are awarded to litigants, rather than to their attorneys, which “thus
subjects them to a federal administrative offset if the litigant has outstanding federal
debts.” Astrue v. Ratliff, 560 U.S. 586, 593 (2010). The Plaintiff’s “assignment of h[er]
right in the fees award to counsel does not overcome the clear EAJA mandate that the
award is to h[er] as the prevailing party, and the fees belong to h[er].” Brown v. Astrue,
271 F. App'x 741, 743-44 (10th Cir. 2008) (unpublished). Moreover, “the private
contractual arrangement between [the Plaintiff] and h[er] counsel [i]s a collateral
matter the district court d[oes] not need to address when considering [an] EAJA fees
motion.” Id. at 744. See also Panola Land Buying Ass'n v. Clark, 844 F.2d 1506, 1511
(11th Cir. 1988) (“Historically, the client and the lawyer make their fee arrangement,
and the lawyer looks to the client for payment of the legal fee…In enacting the EAJA,
Congress recognized and maintained the attorney-client relationship as it has existed
throughout our history.”); Oguachuba v. I.N.S., 706 F.2d 93, 97 (2d Cir. 1983) (“Whether
an award of attorneys' fees under [EAJA] ultimately redounds to the benefit of counsel
depends upon the private contractual arrangements between the attorney and the
client.”). Accordingly, the Court expresses no opinion herein on the validity or effect of
the Plaintiff’s assignment to her attorney of her right to payment of EAJA attorney fees.
